Citation Nr: 1705973	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1976 to August 1978.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a low back condition.  The Board previously considered the claim in March 2014, at which time it was remanded for additional development.

The Veteran testified before a Veterans Law Judge (VLJ) in an October 2012 videoconference hearing.  A transcript from the hearing is associated with the claims file.

In April 2016, the Veteran and his representative were advised that the VLJ who conducted the October 2012 hearing was unavailable to participate in a decision in his appeal.  The Veteran was given an opportunity to request another optional Board hearing.  This letter noted that if he did not respond within 30 days from the date of the letter, the Board will assume that the Veteran did not want another hearing and proceed accordingly.  The Board did not receive a timely response from the Veteran.  As such, the Board assumes that the Veteran is not seeking another optional hearing.

In August 2016, the Board sent the Veteran a letter seeking clarification on his representation.  A copy of the August 2016 letter was sent to The American Legion (TAL).  The letter stated that if neither the Veteran nor his new representative responded within thirty days, the Board will assume that the Veteran wishes for TAL to continue to be recognized as his representative.  The Board did not receive a timely response to the August 2016 letter.  Therefore, the Board considers TAL as the Veteran's representative.  The Board notes that TAL filed a written brief presentation for this appeal in November 2016.  Additionally, VA received another VA Form 21-22 for The American Legion on February 17, 2017.  The Board acknowledges the July 2016 memo from TAL disclaiming representation of this Veteran.  However, in light of the 2014 VA Form 21-22, the November 2016 brief, and the February 2017 VA Form 21-22, the Board finds that there is good cause to find TAL as the representative.  Accordingly, TAL is listed on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

The prior remand in March 2014 requested the RO schedule the Veteran for an examination of his back and to obtain outstanding records and additional evidence.  The RO scheduled an examination for August 2014, and the Veteran did not appear.  See Dec. 2014 Failed to Report Notification. However, there is no correspondence or indication in the claims file that the RO sent the Veteran notice of the scheduled examination.  Even if the RO did mail the Veteran such notice, it is unclear whether the Veteran received it at his current mailing address.  The record indicates that two letters sent to the Veteran, dated December 2014 and January 2015, were returned as undeliverable.  VA sent these letters to the same address that is listed on the December 2014 Failed to Report Notification.  Furthermore, although the address on file reflects what the Veteran submitted to VA on his November 2014 VA Form 21-22, a February 2015 waiver form he sent to VA was mailed from yet a different address.  The Veteran's current mailing address needs to be confirmed, and then another examination should be scheduled with proper notice sent to the Veteran.

On remand, outstanding VA treatment records should be obtained.  The Board notes that records of service treatment are not available and were not lost by any fault of the Veteran.  In June 2010, VA made a formal finding that the Veteran's service treatment records are unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to identify the Veteran's correct mailing address.  Document the steps and correct mailing address in the claims file.

2.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

3.  Thereafter, schedule the Veteran for an examination.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  Then, the examiner is to provide an opinion on the following:

a.  Does the Veteran have a current back disability since the claim was filed in July 2009?  If so, please specify the diagnosis or diagnoses and address the subsequent question.

b.  Are any back disabilities shown at examination or at any time during the claim/appeal period (i.e., July 2009 forward) at least as likely as not related to active service?

Consider all lay and medical evidence, including the Veteran's October 2012 hearing testimony that, during a drill in 1976 or 1977, he fell into a 25-foot-deep hole, landing on his back; that he was knocked out and was not found for twelve hours; and that he believes his back condition is related to his injury in service because the pain is in the same area of the low back.  In addition, consider the Veteran's private treatment records from April 1998 showing that the Veteran reported severe pain in the right mid-back, and that he indicated he had a past back injury dating back to his service.

Provide a comprehensive rationale for any conclusions.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  If the benefit sought remains denied, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).


